Simmons, C. J.
This was a claim case. The issue was one of fraud. The transaction involved a sale of land by the defendant in execution to her sister, made while the suit on the debt of the plaintiff in execution was pending. The issue as to whether the deed made in pursuance of this sale was valid or fraudulent was fairly and fully submitted to the jury. The evidence was of such a character as to have authorized a verdict either way; and such being the case, this court will not interfere with the judgment refusing a new trial, unless some material error of law was committed. Complaint is made that the court erred in admitting certain evidence. Even if this assignment of error is presented in such a way that it can be dealt with, there was no error in admitting the evidence. The requests to charge, so far as they were legal, pertinent, and appropriate, were sufficiently covered by the general charge. After a careful examination of the record, we find no reason for reversing the judgment refusing a new trial.

Judgment affirmed.


All the Justices concur.